


Exhibit 10.29

 

EXECUTION VERSION

 

TENTH AMENDMENT TO

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

This Tenth Amendment to Amended and Restated Credit Agreement (the “Amendment”),
is made this 24th day of December, 2015 among CROCS, INC., a corporation
organized under the laws of the State of Delaware (“Crocs”), CROCS RETAIL, LLC,
a limited liability company organized under the laws of the State of Colorado
(“Retail”), OCEAN MINDED, INC., a corporation organized under the laws of the
State of Colorado (“Ocean”), JIBBITZ, LLC, a limited liability company organized
under the laws of the State of Colorado (“Jibbitz”), BITE, INC., a corporation
organized under the laws of the State of Colorado (“Bite”, together with Crocs,
Retail, Ocean, Jibbitz and each other Person joined as a borrower from time to
time to the Credit Agreement (as defined below), collectively “Borrowers” and
each a “Borrower”), the Lenders who have executed this Amendment and constitute
Required Lenders (collectively, the “Consenting Lenders” and each individually a
“Consenting Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as agent for
Lenders (PNC, in such capacity, the “Administrative Agent”).  All capitalized
terms used and not otherwise defined herein shall have the meaning ascribed
thereto in the below-defined Credit Agreement, as amended hereby.

 

BACKGROUND

 

A.                                    On December 16, 2011, Borrowers, Lenders
and Administrative Agent entered into, inter alia, that certain Amended and
Restated Credit Agreement (as same has been or may hereafter be amended,
modified, renewed, extended, restated or supplemented from time to time,
including without limitation as amended by that certain First Amendment to
Amended and Restated Credit Agreement by and among the parties hereto dated as
of December 10, 2012, that certain Second Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of June 12, 2013, that
certain Third Amendment to Amended and Restated Credit Agreement by and among
the parties hereto dated as of December 27, 2013, that certain Fourth Amendment
to Amended and Restated Credit Agreement by and among the parties hereto dated
as of March 27, 2014, that certain Fifth Amendment to Amended and Restated
Credit Agreement by and among the parties hereto dated as of September 26, 2014,
that certain Sixth Amendment to Amended and Restated Credit Agreement by and
among the parties hereto dated as of April 2, 2015,  that certain Seventh
Amendment to Amended and Restated Credit Agreement by and among the parties
hereto dated as of April 21, 2015, that certain Eighth Amendment to Amended and
Restated Credit Agreement by and among the parties hereto dated as of
September 1, 2015,  and that certain Ninth Amendment to Amended and Restated
Credit Agreement by and among parties hereto dated as of November 3, 2015, the
“Credit Agreement”) to reflect certain financing arrangements among the parties
thereto.

 

B.                                    The parties now wish to further modify the
terms and provisions of the Credit Agreement on the terms and subject to the
conditions contained in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.                                          Amendments to Credit
Agreement.  Upon the Effective Date (as defined below), the definition of
“Consolidated EBITDAR” in Section 1.1 of the Credit Agreement shall be amended
and restated in its entirety as follows:

 

Consolidated EBITDAR shall mean for any period the sum of (i) net income (or
loss) of Borrowers on a Consolidated Basis for such period (excluding, in each
case to the extent incurred or charged during the applicable period:
(v) non-cash charges in respect of bad debt write-downs with respect to
receivables due from customers located in China incurred during the period
beginning July 1, 2015 and ending September 30, 2015 in an aggregate amount not
to exceed $18,900,000, (w) one-time non-cash charges with the consent of
Administrative Agent in the aggregate not to exceed $25,000,000 for any trailing
twelve month period ending after December 31, 2015, (x) any transaction costs
associated with the Preferred Stock Issuance in an amount not to exceed
$30,000,000 in the aggregate to the extent paid within 180 days of the closing
of the Preferred Stock Issuance, (y) cash and non-cash charges incurred during
the period beginning January 1, 2013 and ending June 30, 2014 in connection with
store closings or restructuring, charges for inventory obsolescence, other
corporate restructuring activities or contingent liabilities, in an amount not
to exceed $25,000,000 in the aggregate or $10,000,000 with respect to cash
charges), and (z) cash and non-cash charges incurred during the period beginning
July 1, 2014 and ending December 31, 2015 in connection with legal settlements,
asset impairments, charges associated with ongoing U.S. customs audits,
disbursements made to invalid vendors, bad debt write downs and corporate
restructuring activities, including, but not limited to, retail restructuring,
costs associated with the transition from a direct to distribution model in
foreign markets, inventory charges and write-offs, global staff reductions and
personnel charges, new office locations, charges associated with the Borrowers’
SAP software system, charges relating to the exit, sublease and other costs
associated with the company plane and other corporate restructuring activities
or contingent liabilities, in an amount not to exceed $100,000,000 in the
aggregate or $65,000,000 with respect to cash charges, plus (ii) all interest
expense of Borrowers on a Consolidated Basis for such period, plus (iii) all
charges against income of Borrowers on a Consolidated Basis for such period for
federal, state and local taxes, plus (iv) depreciation expenses for such period,
plus (v) amortization expenses for such period, plus (vi) non-cash share based
compensation expenses, plus (vii) Borrowers’ aggregate Rental Expenses for such
period.

 

Section 2.                                          Acknowledgment of
Guarantors.  With respect to the amendments to the Credit Agreement effected by
this Amendment, each Guarantor signatory hereto hereby acknowledges and agrees
to this Amendment and confirms and agrees that its Guaranty Agreement (as
modified and supplemented in connection with this Amendment) and any other Loan
Document to which it is a party is and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of this Amendment, each
reference in such Guaranty or Loan Document to the Credit Agreement,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended or
modified by

 

2

--------------------------------------------------------------------------------


 

this Amendment.  Although Administrative Agent and the Consenting Lenders have
informed the Guarantors of the matters set forth above, and the Guarantors have
acknowledged the same, each Guarantor understands and agrees that neither
Administrative Agent nor any Lender has any duty under the Credit Agreement, the
Guaranty Agreements or any other Loan Document to so notify any Guarantor or to
seek such an acknowledgement, and nothing contained herein is intended to or
shall create such a duty as to any transaction hereafter.

 

Section 3.                                          Conditions Precedent.  This
Amendment shall be effective upon satisfaction of the following conditions (the
date of such satisfaction, the “Effective Date”):

 

(a)                                 Administrative Agent shall have received
this Amendment fully executed by the Borrowers, the Guarantors, Administrative
Agent and Consenting Lenders; and

 

(b)                                 Administrative Agent shall have received an
amendment fee of $50,000, to be allocated pro-rata among Administrative Agent
and Consenting Lenders, by wire transfer in immediately available funds.

 

Section 4.                                          Representations and
Warranties.  Each Loan Party:

 

(a)                                 reaffirms all representations and warranties
made to Administrative Agent and Lenders under the Credit Agreement and all of
the other Loan Documents and confirms that all are true and correct in all
material respects as of the date hereof (except (i) to the extent any such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects on and as of such other specific date, and (ii) to the extent any such
representations and warranties are qualified by materiality, in which case such
representations and warranties were true and correct in all respects);

 

(b)                                 reaffirms all of the covenants contained in
the Credit Agreement, covenants to abide thereby until satisfaction in full of
the Obligations and termination of the Credit Agreement and the other Loan
Documents;

 

(c)                                  represents and warrants to the
Administrative Agent and the Lenders that no Potential Default or Event of
Default has occurred and is continuing under any of the Loan Documents or will
result from this Amendment;

 

(d)                                 represents and warrants to the
Administrative Agent and the Lenders that it has the authority and legal right
to execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and

 

3

--------------------------------------------------------------------------------


 

(e)                                  represents and warrants to the
Administrative Agent and the Lenders that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.

 

Section 5.                                          General Provisions.

 

(a)                                 Payment of Expenses.  Borrowers shall pay or
reimburse Administrative Agent and Lenders for their reasonable attorneys’ fees
and expenses in connection with the preparation, negotiation and execution of
this Amendment and the documents provided for herein or related hereto.

 

(b)                                 Reaffirmation.  Except as modified by the
terms hereof, all of the terms and conditions of the Credit Agreement, as
amended, and all of the other Loan Documents are hereby reaffirmed by each Loan
Party and shall continue in full force and effect as therein written.

 

(c)                                  Third Party Rights.  No rights are intended
to be created hereunder for the benefit of any third party donee, creditor, or
incidental beneficiary.

 

(d)                                 Headings.  The headings of any paragraph of
this Amendment are for convenience only and shall not be used to interpret any
provision hereof.

 

(e)                                  Modifications.  No modification hereof or
any agreement referred to herein shall be binding or enforceable unless in
writing and signed on behalf of the party against whom enforcement is sought.

 

(f)                                   Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of New York
applied to contracts to be performed wholly within the State of New York.

 

(g)                                  Counterparts.  This Amendment may be
executed in any number of and by different parties hereto on separate
counterparts, all of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission or PDF shall be deemed
to be an original signature hereto.

 

(Signature Pages Follow)

 

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

BORROWERS:

 

 

 

CROCS, INC.

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

Chief Executive Officer

 

 

 

 

 

CROCS RETAIL, LLC

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

Manager

 

 

 

 

 

OCEAN MINDED, INC.

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

President

 

 

 

 

 

JIBBITZ, LLC

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

Manager

 

 

 

 

 

BITE, INC.

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

President

 

[Signature Page to Tenth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

WESTERN BRANDS HOLDING COMPANY, LLC

 

 

 

By:

/s/ Gregg Ribatt

 

Name:

Gregg Ribatt

 

Title:

Manager

 

[Signature Page to Tenth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Administrative Agent

 

 

 

By:

/s/ Steve C. Roberts

 

Name:

Steve C. Roberts

 

Title:

Vice President

 

[Signature Page to Tenth Amendment (Crocs)]

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A.,

 

as a Lender

 

 

 

By:

/s/ Kathryn E. Benjamin

 

Name:

Kathryn E. Benjamin

 

Title:

Vice President

 

[Signature Page to Tenth Amendment (Crocs)]

 

--------------------------------------------------------------------------------
